Citation Nr: 0216624	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  96-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than May 5, 1999, 
for the assignment of a 50 percent rating for the service-
connected bilateral foot disability.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to April 
1960.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO 
which denied an increased (compensable) rating for service-
connected bilateral calcaneal fractures.  

In June 1997 and December 1998, the Board remanded the case 
for additional development of the issue of an increased 
rating for the service-connected bilateral calcaneal 
fractures, as well as issues of service connection for pes 
planus and plantar fasciitis (which the veteran claimed were 
related to the service-connected calcaneal fractures).  

In an August 1999 rating decision, the RO granted service 
connection for bilateral pes planus, heel spur syndrome, and 
chronic plantar fasciitis, and evaluated the condition, in 
conjunction with the service-connected bilateral calcaneal 
stress fractures, as a single disability with the assignment 
of a 20 percent rating, effective on May 3, 1995.  

In a June 2000 rating decision, the RO assigned a 30 percent 
rating for the service-connected bilateral foot disability 
(i.e., bilateral plantar fasciitis, pes planus, heel spur 
syndrome, and calcaneal stress fractures), effective on May 
3, 1995.  

In a July 2001 rating decision, the RO assigned a 50 percent 
rating for the service-connected bilateral foot disability, 
effective on May 5, 1999.  (The assignment of a 50 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, is the 
maximum schedular rating permitted under that code for the 
veteran's bilateral foot disability.)  

The veteran appeals for an earlier effective date for the 50 
percent rating for the bilateral foot disability.  

In September 2002, the veteran testified at a hearing in 
Washington, D.C. that was conducted by the undersigned Member 
of the Board who has been designated to make the final 
disposition of this proceeding for VA.  

The sole issue addressed at the hearing -- and the only issue 
to be addressed for appellate review in the present decision 
-- was that of an earlier effective date for the assignment 
of a 50 percent rating for the service-connected bilateral 
foot disability.  



FINDINGS OF FACT

1.  In a December 1967 decision, the RO granted the veteran's 
claim of service connection for bilateral calcaneal 
fractures, assigning a no percent rating.  The veteran did 
not appeal from that decision.  

2.  On May 3, 1995, the RO received the veteran's claim for 
an increased rating for the service-connected bilateral foot 
disability.  

3.  In a June 2000 decision, the RO granted a 30 percent 
rating for the service-connected bilateral foot disability 
and assigned May 3, 1995 (the date of receipt of claim for an 
increased rating) as the effective date of the increased 
rating; in a July 2001 decision; the RO granted a 50 percent 
rating for the service-connected bilateral foot disability 
and assigned May 5, 1999 (the date of a VA compensation 
examination) as the effective date of the increased rating.  

4.  The service-connected bilateral foot disability is shown 
to likely have been productive of pronounced disablement 
since the time that he filed an increased rating claim on May 
3, 1995.  



CONCLUSION OF LAW

The criteria for an effective date of May 3, 1995, for the 
assignment of a 50 percent rating for the service-connected 
bilateral foot disability, have been met.  38 U.S.C.A. 
§§ 5110, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400(o) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from December 1959 to April 
1960.  

A February 1995 VA outpatient record indicates that the 
veteran presented with bilateral heel pain of several years 
duration which was progressively worsening of late.  It was 
noted that previous treatment included a bilateral injection, 
orthotics, and pain medication, all providing some relief.  
The assessment was that of heel spur syndrome, and the 
veteran was injected plantarly bilaterally.  It was noted 
that he would be having his orthotics adjusted.  

The medical records dated in April and May 1995 from Milford 
Podiatry Associates indicate that the veteran was seen with 
complaints of increased pain in the heels, arches, and toes.  
In April 1995, it was noted that he had fasciitis and a right 
heel spur with pain in the morning.  It was noted that he had 
foot supports which were somewhat helpful.  He was given an 
injection and orthotics.  On May 3, 1995, it was noted that 
he felt 50 percent better after his injection.  It was also 
noted that therapy and orthotics did not help and that the 
orthotics would be adjusted.  

On May 3, 1995, the RO received the veteran's claim for an 
increased rating for his service-connected bilateral foot 
disability.  

On a July 1995 VA examination, the veteran reported that, 
over the course of the last several months to a year, he had 
developed bilateral heel pain and could not walk more than 1/4 
mile.  He stated that he had aching pain in the heels, 
tingling and tenderness, which he said was most extreme at 
the end of the day.  He indicated that he had been given 
bilateral orthotics which had improved his symptoms and was 
recently given bilateral injections by a VA podiatrist.  

On examination, there was bilateral pes planus deformity, 
which was improved somewhat with his orthotics.  There was 
palpable point tenderness over the calcaneal origin of the 
plantar fascia bilaterally.  The assessment was that of 
history of bilateral calcaneus stress fractures, now with 
symptomatic pes planus and plantar fasciitis.  X-ray studies 
of the feet showed a prominent posterior Haglund process 
bilaterally.  

In a February 1996 decision, the RO denied an increased 
(compensable) rating for the service-connected bilateral 
calcaneal fractures.  

At a June 1996 RO hearing, the veteran testified that he had 
aching in both feet, particularly when he walked and that he 
could not walk very far -- not even a 1/4 mile.  He said that 
he was given orthotics to help him and received cortisone 
shots at VA.  

In a December 1998 report of the West Haven Podiatry 
Associates, it was noted that, upon examination the veteran 
had pain in the plantar fascia bilaterally, in the talo-
navicular joints and in the posterior tibial muscles.  On 
weight-bearing, there was inversion of the heels, abduction 
of the forefoot, and marked pronation, all to a greater 
degree on the left.  The impression was that of symptomatic, 
acute pes valgo planus, with deformity and associated plantar 
fasciitis.  

In February 1999, VA outpatient records dated from June 1995 
to January 1999 were received.  In June 1995, the veteran 
requested VA care for his chronic bilateral foot pain.  In 
July 1995, on an examination it was noted that he had pain 
when walking on his heels.  In September 1995, it was noted 
that in regard to his heel pain he had orthotics and was not 
really improving.  Subsequently, he indicated that his left 
orthotic was not comfortable.  The orthotic was adjusted.  

In December 1995, the veteran was casted for orthotics for 
heel pain which continued.  In February 1996, he was seen for 
treatment of plantar fasciitis, bilaterally.  It was noted 
that he had received two previous injections in both heels 
and that he had also received orthoses the previous week.  On 
examination, there was pain on palpation of the medial 
tubercles of the calcaneus, bilaterally, and there was 
decreased medial longitudinal arches bilaterally.  The 
assessment was that of pes planus.  The veteran was given a 
steroid injection and advised to purchase new running shoes, 
to ice the heels twice a day, and to perform calf stretches 
daily.  

An April 1999 VA outpatient record indicates that the veteran 
was casted for new bilateral orthotics.  

On a May 5, 1999 VA examination, the veteran reported that 
his heel pain had gradually worsened since service and that 
he now experienced pain in both arches as well as the heels.  
It was noted that he had been treated with orthotics and 
injections which gave minimal and temporary relief.  

On examination, there was a pronated stance position 
bilaterally and a valgus heel stance position, bilaterally.  
There was a decreased long arch bilaterally.  There was pain 
with palpation of the plantar tuberosity of the calcaneus 
bilaterally.  The highest degree of pain was at the medial 
attachment of the plantar fascia, bilaterally.  X-ray study 
reports showed that there was a plantar calcaneal heel spur, 
bilaterally.  The diagnoses were those of pes planus 
bilaterally, heel spur syndrome and chronic plantar 
fasciitis.  

A June 1999 VA outpatient record indicates that the veteran 
was recently given a second pair of orthotics.  He stated 
that they alleviated his pain but that he still experienced 
flare-ups of his heel.  He requested (and received) a heel 
spur injection bilaterally.  He reported that his last 
injection was two years previously and that it had alleviated 
his symptoms for five months.  

In an August 1999 rating decision, the RO granted service 
connection for bilateral pes planus, heel spur syndrome and 
chronic plantar fasciitis, and evaluated the condition, in 
conjunction with the service-connected bilateral calcaneal 
stress fractures, as a single disability with the assignment 
of a 20 percent rating, effective on May 3, 1995.  

In a June 2000 rating decision, the RO granted a 30 percent 
rating for the service-connected bilateral foot disability 
(i.e., bilateral plantar fasciitis, pes planus, heel spur 
syndrome, and calcaneal stress fractures), effective on May 
3, 1995.  

In an August 2000 letter, the veteran stated that he received 
orthotics from the VA on two different occasions, the last 
being in April 1999.  He stated that, after wearing the 
second set of orthotics for approximately 2 1/2 months, he had 
to discard them due to the severe pain they were causing him.  
He stated that he was subsequently casted for another set of 
orthotics by a private doctor, which had given some relief 
for approximately 3 months.  

On a November 2000 VA examination, it was noted that the 
veteran had been treated over the years with different 
orthotics, which had given minimal or no relief.  It was also 
noted that he had been given injections with anti-
inflammatories which had given relief for approximately one 
to two months only.  The examiner stated in the diagnoses 
that conservative therapy had given no relief and that 
surgical correction might be needed.  

In a July 2001 decision, the RO assigned a 50 percent rating 
for the service-connected bilateral foot disability, 
effective on May 5, 1999.  

On an August 2001 VA examination, the veteran reported that, 
over the years, he had been given three pairs of orthotics, 
each of which had given minimal and temporary relief.  He 
also noted that he had received approximately four cortisone 
injections over the years which also gave only temporary 
relief.  It was noted that treatment with ice and exercise 
had had no effect.  

The examiner noted in the diagnosis that the veteran had had 
no relief from conservative treatment such as injections, 
orthotics, NSAIDs, ice, rest, and exercise.  

At a September 2002 hearing, the veteran testified that he 
was grateful for the award of a 50 percent rating for his 
service-connected bilaterally foot disability but felt that 
the effective date of that award should have been retroactive 
to the date he filed his claim in May 1995, instead of May 
1999.  He stated that the treatment (e.g., injections, icing 
and wrapping the feet, orthotics) for his condition from 1995 
to 1999 had basically been the same.  He said that his 
treatments, particularly orthotics, were not working and that 
surgery was suggested.  He said that his condition had been 
severe from 1995.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1996, August 1999, June 2000, 
July 2001, September 2001), Statement of the Case (in March 
1996), and Supplemental Statements of the Case (in September 
1996, May 1998, September 1999, June 2000, July 2001, October 
2001), and in a letter mailed to the veteran in April 2002, 
the RO has notified him of needed evidence that would 
substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and the Social Security Administration).  The RO has 
also sought and obtained examinations, to include those 
conducted in July 1995 and May 1999, which are pertinent to 
the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for hearings, which were conducted at the RO in 
June 1996 and at the Board in Washington, D.C., in September 
2002.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  In addition, in 
light of the favorable action taken hereinbelow, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

In this case, the veteran claims that an effective date 
earlier than May 5, 1999 is warranted for the 50 percent 
rating assigned for his service-connected bilateral foot 
disability.  He claims that the effective date of the 
assignment of a 50 percent rating for his disability should 
be May 3, 1995, the date of receipt of his claim for an 
increased rating, because the condition of his feet was the 
same then as now.  

After a careful review of the evidence, the Board finds that 
an effective date of May 3, 1995 for the assignment of a 50 
percent rating for the service-connected bilateral foot 
disability is warranted in this case.  

It is noted that, in a December 1967 decision, the RO granted 
service connection and assigned a no percent rating for the 
bilateral foot disability.  The veteran did not appeal the 
determination, and the RO decision is final.  38 U.S.C.A. § 
7105.  Thus, the effective date for any subsequent increased 
rating must be determined in relation to a new claim.  That 
claim for increase was filed on May 3, 1995.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A review of the record reflects that the veteran filed a 
claim for an increased rating for his service-connected 
bilateral foot disability on May 3, 1995, and that in a July 
2001 decision, the RO assigned a 50 percent rating for his 
bilateral foot disability, effective on May 5, 1999, which is 
the date of a VA compensation examination conducted in 
connection with a claim for an increased rating.  

There is no medical evidence on file which reflects an 
increase in the severity of the veteran's bilateral foot 
disability within the year preceding the May 1995 claim.  In 
fact, the veteran does not specifically allege that the 
disability increased on a specific date within the year 
preceding the May 1995 claim.  As such, it is not factually 
ascertainable that his service-connected bilateral foot 
disability had increased in severity on some date within the 
year preceding May 1995.  

Therefore, the effective date for the increased rating of 50 
percent for the service-connected bilateral foot disability 
may be no earlier than the date of VA receipt of the claim, 
i.e., May 3, 1995.  

Under the circumstances, the effective date will be either 
the date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  In this case, the 
Board finds that the date of VA receipt of the claim for 
increase and the date entitlement arose are one and the same 
date.  

The veteran's 50 percent schedular rating for the service-
connected bilateral foot disability was assigned effective 
from May 5, 1999, the date of a VA compensation examination.  

His disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for bilateral acquired flatfoot.  Under 
this Diagnostic Code, a 50 percent rating (the maximum 
permitted under the code) is warranted for pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

A review of the record shows that, on May 3, 1995, the RO 
received the veteran's claim for an increased rating for his 
bilateral foot disability.  His disability is rated as 30 
percent disabling from May 3, 1995 through May 4, 1999, and 
50 percent disabling from May 5, 1999.  

After reviewing the complete record, the Board concludes that 
the veteran's foot symptomatology is shown to have likely 
been productive of pronounced bilateral flatfoot since 1995, 
thus warranting a 50 percent schedular rating since that 
time.  

Overall, the evidence dated from May 1995 shows that the 
veteran experienced marked problems in regard to his 
bilateral foot disability.  He was treated by both VA and 
private doctors for bilaterally foot pain, requiring 
injections, foot wraps, ice, exercise, and orthotics.  

Although the July 1995 VA examiner remarked that the 
orthotics had improved his foot symptoms, subsequent VA 
records show that pain relief from orthotics and injections 
was actually very minimal and temporary, lasting for a few 
months at most.  

The records show that, since 1995, the veteran has been 
casted for orthotics at least twice by the VA and at least 
once by a private doctor and has had several injections to 
alleviate the pain in both feet.  

Also, the veteran has testified twice, in 1996 and 2002, that 
he was very limited in the distance he could walk due to foot 
pain and that his condition was severe and had been so since 
the time he filed his claim in May 1995.  

After considering all the evidence, the Board finds that the 
veteran's service-connected bilateral foot disability was 
productive of a level of disablement that more nearly 
approximated that of pronounced impairment (the criteria for 
a 50 percent schedular rating), as opposed to severe (the 
criteria for a 30 percent schedular rating), from the time of 
his May 1995 increased rating claim to the present time.  

Accordingly, the Board finds the evidence supports the grant 
of a 50 percent schedular rating for the veteran's service-
connected bilateral foot disability from May 3, 1995 to the 
present.  38 U.S.C.A. § 5107(b).  Thus, an earlier effective 
date of May 3, 1995 for a 50 percent schedular rating for the 
service-connected bilateral foot disability is warranted.  



ORDER

An effective date of May 3, 1995, for the assignment of a 50 
percent rating for the service-connected bilateral foot 
disability, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

